                                       Case 2:18-cr-00315-GEKP Document 82 Filed 10/15/18 Page 1 of 1




                                                                                                                                                          I
  CJA 20 APP0ll'IT'MEN1 Of AND AUTHORITY TO PAY COL'RT APPO:NTED COL'NSLL
   CIR /DIST ,'DIV CODL
    i                               PERSON REPRESENTED    12                                        VOUCHER NCMBER
   0313                            JAME.S MASON
,3 MAG DKT/DEF Nl:MBER                 4 DIST DKT ,'DEF Nt:MBE.R         5 APPEALS DK T /Dl.f N1;MBER        6 OTHER DK'!' NCMBER
                                         2 18.. CR-00315-20-UA
 7 TN CASF:MA TTER OF     (Case Name) 8 PAYMENTCAHGORY                  9 TYPE PERSON REPRESENTED            l O REPRESE:"aT A TION TYPE
    USA v HARRIS et al                                          f"elony (including pre-tnal diversion of            Adult Defendant                                          Criminal Case
                                                                alleged felony)

    11 OFFI:NSE{S} CHARGE:) (Cite US Code.Title & Section)                         If more 1han one offense   hs1 (up to five) maJor offenses ,harged accordmg to severil} of offense
    21846:CD F.21841A=CD F.21 860A:CD F

    ; 2 A TTOR'\lEY'S ~AME ,,F,rsr Name MI Lasr l\iame mcludmg any sulfa.)                                         l 3 COCRT ORDER
        A'ID MAILING ADD RE.SS
                                                                                                                    [8]0 Appomtir,g Counsei                              DC Co-Counsel
        Lawrence J Bozzell; · Bar Number 85108                                                                       D F Subs For Federal Defender                       D R Subs For Retamed Attorney
        21 ' North 13th Street                                                                                       D P Subs For Panel Attorney                         D Y Standby Counse:
        Suite 701
                                                                                                                       Pnor Attorney's Name

I       Philadelphia PA 19101
        Phone 26 7 -251 -7822                                                                                              Appomtment Dates
                                                                                                                           Becai.iSC' the above..named person represented has test1f,ed under oath or has otherwise


    '.4 NAME A"iD MAIL NG ADDRES5 OF LAW FIRM (Only provrde per tnstrucffons)
                                                                                                                     -··-~"·••<"••
                                                                                                                      not wtsh to wa,ve cou e        nd beca e the   t     ests     ;ust1ce so re    e. the attorney whose
                                                                                                                      name appe-ars m lte   l ·s appomted             sent th' perso             1s case. OR
        Lawrence J Bozzell1 • TIN XX-XXXXXXX                                                                                                                                                                                 I
                                                                                                                           Other (See I        wn
12' 1 N 13tt, Street· STE 701                                                                                                                                    1c·hard          lore SJ
 Ph1ladelph1a PA 19107
 Phone 267-251-7822                                                                                                                 V' Signature of Presiding Judge or By Order of the Court
                                                                                                                                      1011 1 120'8                                    '01112018
                                                                                                                                     Date of Order                             NI.inc Pro Tune Date
                                                                                                                       Repayment or part.tal repayment ordered from the person represented for this service at tnne
                                                                                                                      appomtmem                              OYE.S                    :&]NO

                                        CLAIM FOR SERVICES AND EXPENSES                                                                          I                FOR COURT USE ONLY
'                                                                                                  HOL'RS                  TOTAL                     MATH/TECH                      MATH'TElH                  ADDITIONAL
                CAT'E.GORIE.S (Allach itemizaflon of servu·es wllh dares)                                                 AMOL"'IT                    ADJl:STF.D                     ADJ1;STI:.D
                                                                                                  CLAIMED                 CLAIMED                      HOt:RS                        AMOUNT                      REVIEW
I

115               a Arrarngnmen.r and/or Plea
                  b Bm, and Detent,on Hearings
                  c Motion Heanngs
                   d Tnai
  ::;
I r.
  0
' §.
                  e Senteru... ;ng Hearings
                  f Revoc atlon Hearings
                  g Appeals Court
                  h Other f5pe, ify on addu1onai sheets1
                  !RA TE PER HOl'R - S                                O OO) TOTALS
    16            a Interviews and Conferences
                  b Obta,n;ng and rev1ewin.g records
        ~         c Legal researc b. and bneJ wr,r.,11g
        ?.,,      d Travel time
        (")
        g         e InvestigatJVe and othe-r work (Specify on addittonal sheets)

I       :\        {RA TE PER HOLR -S                                 0.00 l TOTALS
    17            TraveJ [xpenses (lodgmg parkmg meals. mdeage etc)
    :s            Other F.xpi:nses !Other than expert, tran,fcnpts ercj

GRAND TOTALS (CLAIMED AND ADJUSTED)                                                                                                                                                                                          I
    ;9 (E.RTlflCAnO'I OF AfTORNEY,'PAYEE FOR THE PI,,RJOD OF SERVICE                                               ~O APPOINT\1ENT TbRMIJ\IATION DA TE
                                                                                                                          If O"!'HER fHAN CASE. COMPLETION
                                                                                                                                                                                            r:   CASE DISPOSITION
                                                                                                                                                                                                                             I
        FROM                           H'l/"901                       TO                 11111901
    22 CLAIM SIATl,S
                                               D    Pinal Pay ment      D    lritenm Payment Number           0             DSuPP Iemental Payment               D Wtthholdmg Pay ment                   --           ·-
                                                                                                                                                                                                                     ( l
               Have yoi.. prevwusly applied to the court for compensation an.d/or rl"IMburse-ment for th1s case?       12$) Yes                           If yes, were you patd?             0Yes
               Other thru:i from the Cou.rt have yot..or to your knowledge has anyone else. received payment (compensation or anything of value) from al)..)' other source m connectloo with tl\1s
               representation"?    D Yes          [&] 'No      If yes. give details on addmona; sheets
               I swear or affirm the truth or correctness of the above statements.

               Signarure of Attorney                                                                                                                  Date

                                                                           APPROVED FOR PAYMENT - COURT USE ONLY
123 !NCOCRTCOMP
                $0 00
                               OL'T OF COCRT COMP

,28 5:GNATGRE OF THE PRESIDNG ;UDGE
                                              $0 00
                                                   124
                                                                                             r    IRA VEL EXPENSES
                                                                                                                     $0 00
                                                                                                                                      26 OTHI<.R EXPENSES

                                                                                                                                      DATE
                                                                                                                                                                 $0 00
                                                                                                                                                                                      27 TOTAL AMI APPR/CERT

                                                                                                                                                                                      28a JUDGE CODE
                                                                                                                                                                                                                  $0 00



,29 N COURT COMP                                   130
                                        OUT OF THE COt;R T COMP  TRAVEL EXPENSES             r:                                       32 011-lbR EXPENSES                             33 I'OTAL AMT APPROVED

34
                  $0 00                                    $0 00
    ~!GNA lt;RE OF THE CHIEF JCDGE. ('OCR T Of APPEALS {OR DU EGA TE)
  Paymem approved in excess of the statutory threshold amoum
                                                                              $0 00

                                                                            rATE
                                                                                                                                                      r•$0 00
                                                                                                                                                              JlJDGE CODE'
                                                                                                                                                                                                        $0 00
                                                                                                                                                                                                 rERT!FlED AMI
